Per Curiam.
The chattel mortgage involved herein is dated January 3, 1928. Of course the hotelkeeper could not have had notice of its existence prior to that date. In addition, assuming that there was a valid chattel mortgage on the guest’s property of which the innkeeper had actual notice he would not appear to be deprived of his hen under section 181 of the Lien Law as long as the guest was legally in possession of the goods and the owner thereof. A valid hen appears to exist as to at least part of the sums claimed in the answer.
Judgment reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Lydon, Callahan and Peters, JJ.